Citation Nr: 0411199	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  98-14 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for 
demylinating polyneuropathy of the left upper extremity.  

2.  Entitlement to a disability rating in excess of 20 percent for 
demylinating polyneuropathy of the left lower extremity.  

3.  Entitlement to a disability rating in excess of 20 percent for 
demylinating polyneuropathy of the right lower extremity.  

4.  Entitlement to a disability rating in excess of 10 percent for 
demylinating polyneuropathy of the cervical spine.  

5.  Entitlement to a disability rating in excess of 10 percent for 
postoperative residuals of ulnar nerve transposition and carpal 
tunnel release with polyradiculoneuropathy of the right hand.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to November 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of a Regional Office 
of the Department of Veterans Affairs, which denied increased 
ratings for his polyradiculoneuropathy of the left upper 
extremity, cervical spine, and lower extremities, and for 
postoperative residuals of ulnar nerve transposition and carpal 
tunnel release.  The veteran responded with a timely Notice of 
Disagreement, initiating this appeal.  His appeal was subsequently 
perfected with the timely filing of a VA Form 9.  

The veteran's appeal remanded by the Board in July 2003 for 
additional development.  It has now been returned to the Board.  

In a July 2003 rating decision, the RO awarded the veteran 
separate ratings for his demylinating polyneuropathy of the left 
upper extremity, right and left lower extremities, and cervical 
spine.  A separate award of service connection may be made for 
disability characterized by symptomatology distinct and separate 
from that of other service-connected disabilities.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Because these awards arose 
from an award already perfected on appeal to the Board, they are 
also now before the Board.  For the reasons to be discussed below, 
all issues on appeal will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will notify 
the veteran if further action is required on the veteran's part.  


REMAND

On his September 1998 VA Form 9, the veteran requested a personal 
hearing at the RO before a RO hearing officer.  In February 2002, 
the RO sent him a letter informing him that because he had 
requested a personal hearing on a VA Form 9, which "was not to be 
used to request a Hearing Officer hearing."  He was informed he 
may request a personal hearing before both the RO and/or the 
Board, or no hearing whatsoever, and was asked to clarify his 
choice.  To date, the veteran has not responded to the RO's 
February 2002 letter.  Nevertheless, the veteran has clearly 
stated a desire for a personal hearing at the RO, and neither the 
pertinent laws or regulations disqualify his request because of 
the manner in which it was made.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.700 (2003).  Because the veteran has 
requested a personal hearing at the RO, such a hearing must be 
scheduled for him, and he should be adequately notified thereto.  
The veteran is reminded that should he fail to report, without 
good cause, to his scheduled hearing, his appeal will be 
considered as if his hearing request was withdrawn.  See 38 C.F.R. 
§ 2.702 (2003).  

Next, the Board notes that the veteran's service-connected 
disabilities were last examined for ratings purposes by the VA in 
1998.  In reviewing the veteran's appeal in 2002, the Board 
determined a more current VA medical examination was required.  
See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Such an examination 
was scheduled for May 2003, but the veteran failed to report for 
examination, and did not contact the VA regarding his absence.  
"[T]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The veteran should be scheduled for 
another VA neurological examination in order to evaluate his 
service-connected disabilities.  The veteran is reminded that a 
failure to report, without good cause, for his scheduled VA 
medical examination will result in the adjudication of his claim 
based on the evidence of record.  

Therefore, in light of the above, this claim is remanded for the 
following additional development:  

1.	The veteran should be scheduled for a personal hearing at the 
RO before a RO hearing officer.  He and his representative should 
also be given adequate notice thereof.  If the veteran fails to 
report for his scheduled hearing, his absence should be noted for 
the record.  

2.	The RO should contact the veteran and request the names and 
other contact information of any medical care providers, not 
already of record, either VA or private, who have treated him for 
his neurological disabilities subsequent to service.  For all VA 
medical records identified by the veteran and not already of 
record, the RO should obtain those records and associate them with 
the claims folder.  For any private medical records identified and 
not previously obtained, the RO should request the veteran 
authorize the VA to obtain such records on his behalf.  In the 
alternative, the veteran may obtain and submit such records 
himself.  

3.	The veteran should be scheduled for a VA neurological 
examination, performed by a physician, in order to determine the 
impairment arising from his demylinating polyneuropathy of the 
cervical spine, left upper extremity, and lower extremities, and 
his residuals of a ulnar nerve transposition and carpal tunnel 
release of the right hand.  The claims file should be reviewed by 
the examiner in conjunction with the examination.  The examiner 
should specifically note any limitation or impairment of function 
of the cervical spine, left arm, and lower extremities resulting 
from his demylinating polyneuropathy.  Regarding his postoperative 
residuals of neurological surgery of the right hand, the examiner 
should note whether there is any flexor contraction of the ring or 
little fingers; whether there is any atrophy of the dorsal 
interspace and thenar and hypothenar eminence and, if atrophy is 
present, the extent of that atrophy; whether there is any loss of 
extension of the ring and little fingers or whether the fingers 
cannot be spread or the reverse; whether the thumb cannot be 
abducted; whether there is weakened flexion of the wrist; and any 
other sign or symptom of loss of function of the right hand.  
The medical basis for all opinions expressed should be given, and 
any current diagnoses should be verified with reference to 
clinical findings.  

4.	The RO should review the record and ensure that all 
notification and development actions required by the VCAA are 
fully satisfied, as well as 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the recently enacted Veterans 
Benefits Act of 2003, and any other applicable legal precedent.  
This includes informing the veteran of the time he has in which to 
submit additional evidence.  

5.	Thereafter, the RO should again consider the veteran's 
increased ratings claims for his service-connected disabilities in 
light of any additional evidence added to the record.  If the 
benefits sought on appeal remain denied, the appellant and his 
representative should be furnished a Supplemental Statement of the 
Case and given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





